MATTHEWS, Justice,
concurring.
While I agree that the presiding judge abused his discretion in denying the motion for continuance and that he had no authority to reverse the district court with respect to District Court Civil Rule 8(a), I do not agree that the presiding judge had the authority to make an administrative rule which in effect deprived the district court of jurisdiction to grant continuances.
The rule in question was promulgated in a memorandum issued by the Presiding Superior Court Judge in the Fourth Judicial District on January 2, 1979. It applied by its terms both to superior court and to district court cases and state in relevant part:
When a request for a continuance is filed, the file will first go to the assigned judge for consideration. If the assigned judge decides that a continuance is not in order, he will deny the motion and that will end the matter. I will have no reason to see the file.
If the assigned judge feels that a continuance is warranted, he should send me the file with a note so recommending. I will then review the file and make a final decision.
In my view, the presiding judge of the superior court does not have the power to decide that he is the only trial judge in his district who has the power to grant continuances. The rules and statutes cited by the majority do confer upon the presiding judge the authority to expedite the flow of decisions, but the exercise of that authority should be limited to using purely administrative procedures. Motions to continue are adjudicatory matters, and should be decided by the court in which the case is assigned. Many cases have identified the power to grant a continuance as one of the inherent powers of a court, incident to its authority to hear and decide causes.1 This court itself noted in Klockenbrink v. State, 472 P.2d 958, 964 (Alaska 1970) that, “[gjranting or denying a continuance traditionally has been within the discretion of the trial judge.” The majority decision represents a departure from these principles.
Furthermore, Civil Rule 40(f) provides in relevant part:
(1) All cases set for trial shall be heard on the date set unless the same are continued by order of the court for cause shown.
(2) Unless otherwise permitted by the court, application for the continuance of the trial of the case shall be made to the court at least five days before the date set for trial. The application must be supported by the affidavit of the applicant setting forth all reasons for the continuance. If such case is not tried upon the day set, the court in its discretion may impose such terms as it sees fit, and in addition may require the payment of jury fees and other costs by the party at whose request the continuance has been made.
This rule applies in district court. See District Court Civil Rule 1(a)(1) and (2). Since this rule applies in the district court it can only be sensibly read as providing authority to the district court to grant motions to continue. If it was intended that only the presiding judge of the superior court would have the power to grant a motion for a continuance made in the district court, Civil Rule 40(f) would have been made inapplicable to the district court, as indeed part (d) of Civil Rule 40 was. See District Court Rule l(aX2).
My conclusion is also consistent with the traditional notion that a court which has jurisdiction over a case has the power to rule on motions which are made in the case, *1263subject only to an appeal. This view is reflected in AS 22.15.090(b) which states in pertinent part:
The district court has all power and authority necessary to carry into complete execution all its ... determinations in all matters within its jurisdiction according to the constitution, the laws of the state and the common law.
Since there is no statute or rule depriving the district court of jurisdiction to determine when a case should be continued, I see no basis for concluding that the presiding superior court judge has the authority to take from the district court the power to determine motions to continue.

. Dietrich v. United States Shipping Board E. F. Corp., 9 F.2d 733, 746 (2d Cir. 1925), cert. denied, 278 U.S. 647, 49 S.Ct. 82, 73 L.Ed. 560 (1928); Ransom v. Sipple Truck Lines, 52 F.Supp. 521, 526 (N. D. Iowa 1943); State v. McCabe, 140 Ohio St. 535, 45 N.E.2d 763, 765 (1942); Cotter v. State Civil Service Com’n of Commonwealth, 6 Pa.Cmwlth. 498, 297 A.2d 176, 178 (1972); Brandt v. Brandt, 381 A.2d 1047, 1048 (R.I.1978); Bray v. Miller, 397 S.W.2d 103, 105 (Tex.App.1965).